Citation Nr: 0313863	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  02-00 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for eczema, claimed as 
secondary to atopic dermatitis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel



INTRODUCTION

The veteran had active military service in the U.S. Air Force 
from May 1973 to October 1974.  He also served in the Air 
National Guard from March 1984 to January 1985 and in the 
Naval Reserve from October 1988 to September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision in which 
the RO continued the denial of the veteran's claim of service 
connection for macular degeneration, on the basis that new 
and material evidence had not been submitted to reopen that 
claim, and denied service connection for eczema.  The veteran 
filed a notice of disagreement in August 2001 and a statement 
of the case (SOC) was issued in November 2001.  The veteran 
submitted a substantive appeal in February 2002.

In his August 2001 notice of disagreement, the veteran 
indicated his desire for a Board hearing.  As noted by the 
veteran's representative in the January 2003 informal hearing 
presentation, the veteran did not report for the scheduled 
Board hearing.  The veteran failed to report to the Board 
hearing scheduled in June 2002, and did not submit a timely 
motion for a new hearing date following his failure to 
appear.  38 C.F.R. § 20.704(d) (2002).  Therefore, the Board 
will proceed to review the issue on appeal as though the 
request for a hearing had been withdrawn.  Id

The Board's decision on the claim for service connection for 
eczema is set forth below.  The determination of whether new 
and material evidence to reopen the claim of service 
connection for macular degeneration is addressed in a remand 
following the order portion of this decision.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for eczema, 
secondary to atopic dermatitis, has been accomplished.

2.  There is no competent medical evidence that the veteran 
has, or, at any time pertinent to the instant claim on 
appeal, has had a skin disorder diagnosed as eczema.  


CONCLUSION OF LAW

The criteria for service connection for eczema, claimed as 
secondary to atopic dermatitis, are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of service connection for eczema, 
claimed as secondary to atopic dermatitis, has been 
accomplished.  

As evidenced by the November 2001 SOC and the April 2001 RO 
letter, the veteran has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Furthermore, the April 2001 
RO letter specifically notified the veteran of the evidence 
necessary to establish entitlement to service connection for 
eczema.  Importantly, the April 2001 RO letter indicated that 
evidence would be evaluated regarding current disability, an 
element necessary for establishing entitlement.  Hence, the 
Board finds that he has been given notice of the information 
and evidence needed to substantiate the claim and (as 
evidenced by, e.g., the April 2001 RO letter soliciting 
information and/or evidence), has been afforded opportunities 
to submit such information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
The April 2001 RO letter informed the veteran what 
information or evidence he could provide in support of the 
claim.  The RO indicated that it would assist the veteran in 
obtaining medical records, employment records, and records 
from other Federal agencies, provided that the veteran gave 
enough information to allow the RO to issue a request from 
the agency or person holding the records.  The RO also 
indicated that a medical examination or medical opinion would 
be provided if necessary to make a decision on the veteran's 
claim.   

Additionally, the  Board also finds that all necessary 
development pertinent to the claim under consideration has 
been accomplished.  The RO obtained pertinent treatment 
records from the VA Medical Center (VAMC) in Miami, Florida, 
and provided a VA dermatologic examination.  The RO requested 
and obtained records from Miami Dade Health and 
Rehabilitation Services, Inc., which included treatment notes 
signed by all of the private physicians identified by the 
veteran.  Significantly, neither the veteran nor his 
representative asserts, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim for service connection for  eczema, secondary to 
atopic dermatitis, at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.




I.  Factual Background

The veteran's service medical records show that during his 
first period of service, from May 1973 to October 1974, the 
veteran suffered allergic contact dermatitis secondary to 
hydraulic fluid.  On enlistment examination in March 1984 for 
the Air National Guard, an allergy to hydraulic fluid was 
noted.

In July 2000, the veteran filed a claim for service 
connection for a fungal infection of the skin, which he 
characterized as eczema.

The RO obtained treatment records from the VA Medical Center 
(VAMC) in Miami, Florida.  In February 1998, the veteran was 
treated for acneform eruptions of the face.  The VA physician 
observed general xerosis and mild atopic dermatitis.  On 
September 15 and on September 29, 1998, the veteran was 
treated at the dermatology clinic.  He was diagnosed with 
contact dermatitis.  In May 2000,the veteran returned for a 
follow-up dermatologic evaluation.  The VA clinician observed 
dry, flaky plaques on the veteran's back; no other plaques 
were observed on other areas of his body.  Potassium 
hydroxide (KOH) testing was negative for dermatophyte 
(fungal) infection.  The VA clinician diagnosed atopic 
dermatitis.  The diagnosis was reiterated later the same 
month.

The veteran underwent special consultation at the Miami Dade 
Health and Rehabilitation Services, Inc., in June 2000.  The 
private physician observed chronic, itching, superficial 
plaques of the hands and back, and colored patches of skin.  
The private physician diagnosed dermatitis and pityriasis 
versicolor, and prescribed several skin creams.  On follow-up 
examination in July 2000, the diagnoses of dermatitis (noted 
to be in good condition) and pityriasis versicolor (noted to 
be better) were reiterated.  The treatment notes were signed 
by T. Ray, M.D.

A VA dermatologic examination in January 2001.  The VA 
examiner observed dry xerotic scaly skin on the lower 
extremities.  On the left shoulder and back, there were 
multiple, small, oval-shaped scaly plaques and patches.  The 
VA examiner observed no ulceration, exfoliation, or crusting, 
and no systemic or nervous manifestations.  The VA examiner, 
C. Tie, M.D., diagnosed atopic dermatitis with xerosis.  

In records from Miami Dade Health and Rehabilitation 
Services, Inc., dated in April 2001, B. Kremer, M.D., 
diagnosed acute dermatitis.

II.  Analysis

In this regard, the veteran was previously awarded service 
connection for atopic dermatitis in September 1992.  However, 
as a basis for receiving a higher evaluation for service-
connected skin disability, the veteran has expressed that he 
suffers  from "eczema," a skin disorder distinct from 
service-connected atopic dermatitis, resulting from treatment 
of atopic dermatitis (see, e.g., the veteran's July and 
October 2000 statements, and August 2001 substantive appeal).  

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability, to 
include resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (2002); Allen v. Brown, 7 Vet. 439, 448 (1995). 

Notwithstanding the veteran's assertions as his entitlement 
to service connection for eczema, the Board notes that there 
is no medical evidence indicating that the veteran suffers 
from a skin disorder other than his already service-connected 
atopic dermatitis.  In October 2000, the veteran stated that 
Dr. Tee (sic) concluded that his skin disorder was not just 
atopic dermatitis, but eczema.  However, the report of a 
January 2001 VA examination reflects a diagnosis, by one Dr. 
Tie, of atopic dermatitis with xerosis.  In another 
statement, received in October 2000, the veteran cited 
treatment for "eczema" by Dr. Kramar (sic).  However, in 
April 2001, Dr. Kremer diagnosed acute dermatitis.  Finally, 
in a November 2001 statement, the veteran identified "Dr. 
Ray" who diagnosed eczema.  However, according to the 
treatment report, Dr Ray diagnosed dermatitis and pityriasis 
versicolor.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In the instant case, the appeal must be denied because the 
first essential criterion for a grant of service connection-
competent evidence of the claimed disability--has not been 
met.  

The veteran's belief that he currently has a skin disorder, 
which he characterizes as eczema, as a result of medications 
used to treat service-connected atopic dermatitis, has been 
considered.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter.  While a 
layman such as the veteran can certainly attest to his 
current symptoms, he is not competent to diagnose himself as 
having eczema, or to provide an opinion linking that to a 
service-connected condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Here, the medical 
evidence simply does not support the veteran's assertions 
that he has eczema; hence, the question of the etiology of 
any such condition is not reached.    

In the absence of competent and probative (persuasive) 
medical evidence establishing that the veteran has (or, at 
any time pertinent to the appeal) has had the currently 
claimed disability, the claim must be denied.  Because the 
competent evidence neither supports the claim, nor is in 
relative equipoise on the question of whether the veteran, in 
fact, suffers from eczema-the pivotal question in this 
case-the benefit-of-the-doubt doctrine is not applicable in 
the adjudication of this claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Service connection for eczema, claimed as secondary to atopic 
dermatitis, is denied.


REMAND

The veteran contends that he currently suffers a bilateral 
eye disorder directly caused by his military service, and 
that he wishes to reopen his previously denied claim for 
service connection for that condition.  

The Board notes that the VCAA expressly provides that nothing 
in the Act "shall be construed to require [VA] to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title."  38 U.S.C.A. § 5103A(f).)  In this case, 
however, the record does not include any correspondence from 
the RO specifically addressing the VCAA notice and duty to 
assist provisions as they pertain to the veteran's petition 
to reopen his previously denied claim, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the department to explain 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
Board is required to satisfy the notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003).  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter notifying 
the veteran of the VCAA, and the duties to 
notify and assist imposed thereby, 
specifically as regards the determination 
of whether new and material evidence has 
been submitted to reopen the claim for 
service connection for macular 
degeneration.  The letter should include a 
summary of the evidence currently of 
record and specifically inform the veteran 
of evidence necessary to reopen the claim.  

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that the requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC (to include citation to 
and discussion of all pertinent VCAA 
legal authority and full reasons and 
bases for the RO's determinations) and 
afford them the appropriate period of 
time for written or other response 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



